DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  	line 10; “an interposer via an interposter via” should be changed to “an interposer via”  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (U.S. Publication No. 2014/0103527 A1; hereinafter Marimuthu) in view of Lin (U.S. Publication No. 2016/0118333 A1)
	With respect to claim 1, Marimuthu discloses an assembly, comprising: 	an interposer [140,160] above circuitry, the circuitry comprising traces [188]; a first die above the circuitry, the first die laterally adjacent to the interposer, the first die [124] having a top side and a bottom side, the top side opposite the bottom side, and the first die having a first lateral sidewall and a second lateral sidewall; 	a mold compound [134,542] having a first portion and a second portion, the first portion laterally adjacent to the first and second lateral sidewalls of the die and in contact with the interposer, and the second portion beneath the bottom side of the die, (See Figure 11b); and 	a package [550] above the interposer and the first die, the package including a second die; 	an underfill material [182,196] between the package and the first die, the underfill material between the package and the mold compound, and the underfill material between the package and the interposer; and 	an interposer via [154] electrically coupling the package to the interposer (See Figure 11b).	Marimuthu fails to disclose wherein the first portion of the mold compound is continuous with the second portion of the mold compound	In the same field of endeavor, Lin teaches wherein the first portion of the mold compound [142] is continuous with the second portion of the mold compound (See Figure 23a). 	The implementation of a continuous mold compound allows for simplified manufacturing and increased structural support (See Lin ¶[0071]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Marimuthu and Lin discloses wherein the interposer is a through-via interposer (See Marimuthu Figure 11b).
	With respect to claim 3, the combination of Marimuthu and Lin discloses wherein the circuitry is included in a package substrate [180] (See Marimuthu Figure 11b)
	With respect to claim 4, the combination of Marimuthu and Lin discloses wherein the circuitry comprises a die side and a side opposite the die side, the side opposite the die side coupled to one or more solder balls [192] (See Marimuthu Figure 11b).
	With respect to claim 6, the combination of Marimuthu and Lin discloses wherein the first die is a processor die (See Marimuthu ¶[0054])
	With respect to claim 7, the combination of Marimuthu and Lin discloses wherein the second die is a memory die (see Marimuthu ¶[0054] and ¶[0128]). 
	With respect to claim 8, the combination of Marimuthu and Lin discloses wherein the second die is a memory die (see Marimuthu ¶[0054] and ¶[0128]).
	With respect to claim 9, the combination of Marimuthu and Lin discloses wherein the mold compound comprises a material selected from the group consisting of a polymer compound, a poly-resin mold compound, and an elastomer mold compound (See Marimuthu ¶[0072]).
	With respect to claim 10, Marimuthu discloses an assembly, comprising: an interposer [140,160] above one or more redistribution layers [180]; a first die [124] above the one or more redistribution layers, the first die laterally adjacent to the interposer, the first die having a top side and a bottom side, the top side opposite the bottom side, and the first die having a first lateral sidewall and a second lateral sidewall; a mold compound [134,542] having a first portion and a second portion, the first portion laterally adjacent to the first and second lateral sidewalls of the die and in contact with the interposer, and the second portion beneath the bottom side of the die (See Figure 11b); an interposer via an interposer via [154] having a bottom surface above the top side of the first die; and a second die [550] above the top side of the first die, the second die electrically coupled to the interposer via; and an underfill material [182,196] between the first die and the second die; and one or more solder balls [192] coupled to the one or more redistribution layers (See Figure 11b).	Marimuthu fails to disclose wherein the first portion of the mold compound is continuous with the second portion of the mold compound
	In the same field of endeavor, Lin teaches wherein the first portion of the mold compound [142] is continuous with the second portion of the mold compound (See Figure 23a). 	The implementation of a continuous mold compound allows for simplified manufacturing and increased structural support (See Lin ¶[0071]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 11, the combination of Marimuthu and Lin discloses wherein the interposer is a through-via interposer (See Marimuthu Figure 11b).
	With respect to claim 12, the combination of Marimuthu and Lin discloses wherein the first die is a processor die (See Marimuthu ¶[0054])
	With respect to claim 13, the combination of Marimuthu and Lin discloses wherein the second die is a memory die (see Marimuthu ¶[0054] and ¶[0128]).
	With respect to claim 14, the combination of Marimuthu and Lin discloses wherein the second die is a memory die (see Marimuthu ¶[0054] and ¶[0128]).
	With respect to claim 15, the combination of Marimuthu and Lin discloses wherein the mold compound comprises a material selected from the group consisting of a polymer compound, a poly-resin mold compound, and an elastomer mold compound (See Marimuthu ¶[0072]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (U.S. Publication No. 2014/0103527 A1; hereinafter Marimuthu) in view of Lin (U.S. Publication No. 2016/0118333 A1) as applied to claim 1 above, and further in view of Chen et al. (U.S. Publication No. 20115/03711947 A1; hereinafter Chen).

	With respect to claim 5, Marimuthu fails to disclose wherein the package comprises a third die.
	In the same field of endeavor, Chen teaches wherein the package [150] comprises a third die [156].	The implementation of multiple dies would allow for expansion of the capability of the package device including increased memory storage (See Chen ¶[0079]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Marimuthu et al. (U.S. Publication No 2011/0024916 A1) discloses an interposer packaging structure
- Lin et al. (U.S. Patent No. 8,810,024 B2) discloses an interposer packaging structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818